After argument by counsel,
per Curiam.
We consider this
subject as of considerable magnitude and therefore have been willing to hear everything that could be said. The Court are bound to give to all laws a reasonable construction, such as is correspondent to the intent of the legislature. We are of opinion that it was not the intention of the legislature that the Act should operate generally upon suits brought before August Term last. A strange record would be made up if one half of the proceedings were drawn out at length, and one half in short entries. Suppose a plea abbreviated “N. E. F.,” a replication at large could not answer to it. If no pleadings have been filed, or if such as are filed are at large, then the subsequent pleadings must be at length; in other cases in suits commenced before August last, proceedings are to be conducted as heretofore. The replication is therefore *334good, and the cause now at issue, and of consequence we cannot, allow the certiorari.